Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Amore (US Patent Number 5,608,414) in view of Hsieh et al. (US Patent Number 2009/021304).
Regarding claim 1, Amore discloses an antenna array (figs. 5a-5c, col. 5, line 34 to col. 6, line 51) comprising: a substrate (588, figs. 5a – 5c); a plurality of antenna units (580a-580c, figs. 5a-5c), each of the plurality of antenna units comprising: an antenna element electrically coupled with a surface of the substrate (580a-580c, figs. 5a-5c); and a ground element electrically coupled with the surface of the substrate (540, figs. 5a-5c) but does not disclose an antenna array tat comprises a plurality of ground element couplings disposed at least in part between the antenna elements and the surface of the substrate, each of the plurality of ground element couplings coupling ground elements of adjacent antenna units.  However, Hsich et al.,, in the same field of endeavor, discloses an antenna array (figs. 3, 4) that comprises a plurality of ground element couplings (4, fig. 4) disposed at least in part between the antenna elements and the surface of the substrate, each of the plurality of ground element couplings coupling ground elements of adjacent antenna units (paragraphs 0033, 0035; claims 1, 9). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to couple Hsieh et al.’s antenna array in Amore’s antenna array in order to improve the performance of the antenna array and both combined would achieve the same end result.
Regarding claim 11, Amore discloses an antenna array (figs. 5a-5c, col. 5, line 34 to col. 6, line 51) comprising: a substrate (588, figs. 5a – 5c); an antenna element layer comprising a plurality of antenna elements (580a-580c, figs. 5a-5c), each of the plurality of antenna elements electrically coupled with the substrate (580a-580c, figs. 5a-5c); an antenna ground layer disposed between the antenna element layer and the substrate (figs. 5a-5c) but does not disclose the antenna ground layer comprising a plurality of ground elements each corresponding to a respective one of the plurality of antenna elements, wherein each of the plurality of ground elements is electrically coupled with at least one other of the plurality of ground elements via a conductive ground element coupling of the antenna ground layer.  However, Hsich et al., in the same field of endeavor, disclose an antenna layer (figs. 3, 4) that comprises antenna ground layer (4, fig. 4) comprising a plurality of ground elements each corresponding to a respective one of the plurality of antenna elements, wherein each of the plurality of ground elements is electrically coupled with at least one other of the plurality of ground elements via a conductive ground element coupling of the antenna ground layer (paragraphs 0033, 0035; claims 1, 9). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to couple Hsieh et al.’s antenna array in Amore’s antenna array in order to improve the performance of the antenna array and both combined would achieve the same end result.
Regarding claim 5, Amore discloses an antenna array (figs. 5a-c) wherein, for at least one antenna unit of the plurality of antenna units (580a-580c, figs. 5a-5c),  a projection of the area of the antenna element of the at least one antenna unit along a direction perpendicular to the surface of the substrate overlaps an area of the ground element of the at least one antenna unit (figs. 5a-5).  
Regarding claim 6, Amore discloses an antenna array (figs. 5a-c), wherein, for at least one antenna unit of the plurality of antenna units (580a-580c, figs. 5a-5c), the antenna element of the at least one antenna unit is electrically coupled with the surface of the substrate via a conductive antenna feed of the at least one antenna unit, the conductive antenna feed of the at least one antenna unit passing through the ground element of the at least one antenna unit (figs. 5a-c).  
Regarding claim 7, Amore discloses an antenna array (figs. 5a-c), wherein, for the at least one antenna unit, the conductive antenna feed of the at least one antenna unit is capacitively coupled with the antenna element of the at least one antenna unit (figs. 5a-c).  
Regarding claim 8, Amore discloses an antenna array (figs. 5a-c) wherein, for the at least one antenna unit, the conductive antenna feed of the at least one antenna unit is conductively coupled with the antenna element of the at least one antenna unit (figs. 5a-c).  
Regarding claim 9, Amore discloses an antenna array (figs. 5a-c) wherein the substrate comprises a printed circuit board (figs. 5a-c).  
Regarding claim 10, Amore discloses an antenna array (figs. 5a-c), wherein the substrate comprises a semiconductor chip (figs. 5a-c).  
Regarding claim 13, Amore discloses an antenna array (figs. 5a-c), wherein at least one ground element coupling comprises a gap in a material portion of the antenna ground layer through the at least one ground element coupling along a direction perpendicular to the substrate (figs. 5a-c).  
Regarding claim 17, Amore discloses an antenna array (figs. 5a-c), wherein, for at least one antenna element of the plurality of antenna elements, a projection of the area of the at least one antenna element along a direction perpendicular to the substrate overlaps an area of a corresponding ground element of the antenna ground layer (figs. 5a-c).  
Regarding claim 18, Amore discloses an antenna array (figs. 5a-c),, wherein, for at least one antenna element of the plurality of antenna elements, the at least one antenna element is electrically coupled with the substrate via a conductive antenna feed that passes through the antenna ground layer (figs. 5a-c).  
.  Regarding claim 19, Amore discloses an antenna array (figs. 5a-c), wherein, for the at least one antenna element, the conductive antenna feed for the at least one antenna element is capacitively coupled with the at least one antenna element (figs. 3, 4, 5a-c).  
.  	Regarding claim 20, Amore discloses an antenna array (figs. 5a-c), wherein, for the at least one antenna element, the conductive antenna feed for the at least one antenna element is conductively coupled with the at least one antenna element (figs. 5a-c).  
Regarding claims 2 – 4, 12, 14 – 16, Amore discloses all the limitations discussed above except the  antenna array wherein at least one ground element coupling of the plurality of ground element couplings has a compliance that is greater than a compliance of the coupled ground elements of the adjacent antenna units that are coupled by the at least one ground element coupling (claim 2);  the antenna array wherein at least one ground element coupling of the plurality of ground element couplings comprises a conductive material portion and a gap in the conductive material portion through the at least one ground element coupling along a direction perpendicular to the surface of the substrate (claim 3); the antenna array wherein at least one ground element coupling of the plurality of ground element couplings comprises a conductive material portion having a thickness that is less than a thickness of the ground elements of the adjacent antenna units that are coupled by the at least one ground element coupling (claim 4); the  antenna array, wherein each ground element coupling is more compliant than the ground elements electrically coupled by the conductive ground element coupling (claim 12); the antenna array, wherein at least one ground element coupling comprises a material portion of the antenna ground layer having a thickness that is less than a thickness of the ground elements of the antenna ground layer that are electrically coupled by the at least one ground element coupling (claim 14);  the antenna array wherein the plurality of ground elements and the ground element couplings comprise a contiguous material portion of the antenna ground layer (claim 15); the antenna array, wherein each of the plurality of ground elements is electrically coupled with the substrate (claim 16).  
However, Hsich et al., in the same field of endeavor discloses an array antenna (figs. 3, 4) disclose an antenna array wherein at least one ground element coupling of the plurality of ground element couplings has a compliance that is greater than a compliance of the coupled ground elements of the adjacent antenna units that are coupled by the at least one ground element coupling (paragraphs 0033, 0035; claims 1, 9);  the antenna array wherein at least one ground element coupling of the plurality of ground element couplings comprises a conductive material portion and a gap in the conductive material portion through the at least one ground element coupling along a direction perpendicular to the surface of the substrate (paragraphs 0033, 0035; claims 1, 9); the antenna array wherein at least one ground element coupling of the plurality of ground element couplings comprises a conductive material portion having a thickness that is less than a thickness of the ground elements of the adjacent antenna units that are coupled by the at least one ground element coupling  (paragraphs 0033, 0035; claims 1, 9); the  antenna array, wherein each ground element coupling is more compliant than the ground elements electrically coupled by the conductive ground element coupling  (paragraphs 0033, 0035; claims 1, 9); the antenna array, wherein at least one ground element coupling comprises a material portion of the antenna ground layer having a thickness that is less than a thickness of the ground elements of the antenna ground layer that are electrically coupled by the at least one ground element coupling  (paragraphs 0033, 0035; claims 1, 9);  the antenna array wherein the plurality of ground elements and the ground element couplings comprise a contiguous material portion of the antenna ground layer (claim 15); the antenna array, wherein each of the plurality of ground elements is electrically coupled with the substrate (paragraphs 0033, 0035; claims 1, 9). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to couple Hsieh et al.’s antenna array in Amore’s antenna array in order to improve the performance of the antenna array and both combined would achieve the same end result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845